DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 4/12/2022 has been entered.  Claims 1-30 remain pending in this application.  Applicant's amendments to the claims have overcome each and every rejection under 35 U.S.C. § 112 and Statutory Double Patenting previously set forth in the Non-Final Office Action mailed 1/13/2022.

Terminal Disclaimer
The terminal disclaimer filed on 4/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,623,486 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/12/2022, with respect to the rejections under 35 U.S.C. § 112, Statutory Double Patenting, and Non-Statutory Double Patenting have been fully considered and are persuasive.  The rejections of 1/13/2022 have been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-30 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “receiving, using a hardware processor of a first node of N nodes, a first request to perform a first write operation to an object in the database, wherein N is an odd integer number greater than one; determining that a second node of the N nodes stores a master shard that includes the object; determining that the second node is included in a subset of the N nodes; determining that the subset includes at least (N+1)/2 nodes; and in response to determining that the subset includes at least (N+1)/2 nodes, causing the first request to perform the first write operation to be routed to the second node”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner conducted a further search of the prior art, but did not find any new relevant references.  Examiner also considered the references listed in the IDS dated 4/19/2022, but found that said references also do not teach the limitations as claimed.  Examiner notes that the U.S. Patent Documents listed in said IDS are all from the Notice of Allowance of parent U.S. Application No. 15/183,689, now U.S. Patent No. 10,623,486; they were already considered by Examiner in the previous Non-Final Rejection dated 1/13/2022.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441